Exhibit 10.6
 
NXT NUTRITIONALS HOLDINGS, INC.
 
Lock-Up Agreement
 
November 21, 2011
 


 
NXT Investment Partners, LLC
Attention:  Richard J. Golden


Dear Richard:


The undersigned understands that NXT Investment Partners, LLC, a Delaware
limited liability company (“NIP”) is concurrently entering into a Securities
Purchase Agreement dated the date hereof (and certain other related transaction
documents) pursuant to which NIP is agreeing to purchase from NXT Nutritionals
Holdings, Inc., a Delaware corporation (the “Company”) in a private securities
offering (the “Offering”) of not less than $1,000,000 nor more than $1,500,000:
(i) a Senior Secured Note; and (ii) shares of a newly issued series of Series A
Convertible Preferred Stock.


In consideration of the agreement by NIP to provide such financing in connection
with the Offering, and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the undersigned agrees that,
during the period beginning on the date hereof and continuing to the earlier of
(i) the business day immediately following the date that the Securities and
Exchange Commission (the “SEC”) declares the Company’s registration statement
with respect to the shares of common stock par value $0.001 per share (“Common
Stock”) into which the shares of Series A Convertible Preferred Stock are
convertible effective; or (ii) the 240th day after the Company files its Form
10-K for the fiscal year ended December 31, 2011 with the SEC (the “Lock-Up
Period”), the undersigned will not offer, sell, contract to sell, pledge, grant
any option to purchase, make any short sale or otherwise dispose of any share of
Common Stock, or any securities convertible into, exchangeable for or that
represent the right to receive shares of Common Stock, whether now owned or
hereinafter acquired, owned directly by the undersigned (including holding as a
custodian) or with respect to which the undersigned has the beneficial ownership
within the rules and regulations of the SEC (collectively, the “Undersigned’s
Shares”).
 
The foregoing restriction is expressly agreed to preclude the undersigned from
engaging in any hedging or other transaction which is designed to or reasonably
expected to lead to, or result in, a sale or disposition of the Undersigned’s
Shares even if such shares would be disposed of by someone other than the
undersigned.  Such prohibited hedging or other transactions would include
without limitation any short sale (whether or not against the box) or any
purchase, sale or grant of any right (including without limitation any put or
call option) with respect to any of the Undersigned Shares or with respect to
any security that includes, relates to, or derives any significant part of its
value from such shares.
 
 
1

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, the undersigned may, at any time and from time to
time during the Lock-Up Period or otherwise, transfer the Undersigned’s Shares:
(i) as a bona fide gift or gifts, or will or intestacy; (ii) to any trust for
the direct or indirect benefit of the undersigned or the immediate family of the
undersigned, provided that any such transfer shall not involve a disposition for
value; (iii) to a partnership which is the general partner of a partnership of
which the undersigned is a general partner; (iv) to the undersigned’s members;
or  (v) with the prior written consent of NIP, provided, that, in the case of
any gift or transfer described in clauses (i), (ii), (iii) or (iv), each donee
or transferee agrees in writing to be bound by the terms and conditions
contained herein in the same manner as such terms and conditions apply to the
undersigned. For purposes hereof, “immediate family” means any relationship by
blood, marriage or adoption, not more remote than first cousin.
 
The undersigned has good and marketable title to the Undersigned’s Shares, free
and clear of all liens, encumbrances and claims whatsoever.  The undersigned
also agrees and consents to the entry of stop transfer instructions with the
Company’s transfer of the Undersigned’s Shares except in compliance with the
foregoing restrictions.
 
At any time, and from time to time, after the signing of this letter agreement,
the undersigned will execute such additional instruments and take such action as
may be reasonably requested by the Company to carry out the intent and purposes
of this Agreement.
 
This letter agreement shall be governed by and construed in accordance with the
laws of the State of New York without regard to principles of conflicts of
laws.  Any action brought by either party against the other concerning the
transactions contemplated by this letter agreement shall be brought only in the
state courts of New York or in the federal courts located in the state of New
York.  The parties to this letter agreement hereby irrevocably waive any
objection to jurisdiction and venue of any action instituted hereunder and shall
not assert any defense based on lack of jurisdiction or venue or based upon
forum non conveniens.  The parties executing this letter agreement and other
agreements referred to herein or delivered in connection herewith agree to
submit to the in personam jurisdiction of such courts and hereby irrevocably
waive trial by jury.  The prevailing party shall be entitled to recover from the
other party its reasonable attorney’s fees and costs.  In the event that any
provision of this letter agreement or any other agreement delivered in
connection herewith is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law.  Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of any agreement.  Notices hereunder shall be given in the
same manner as set forth in the Securities Purchase Agreement.  Each party
hereby irrevocably waives personal service of process and consents to process
being served in any suit, action or proceeding in connection with this letter
agreement by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this letter agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.  
 
 
2

--------------------------------------------------------------------------------

 
 
The restrictions on transfer described in this letter agreement are in addition
to and cumulative with any other restrictions on transfer otherwise agreed to by
the undersigned or to which the undersigned is subject to by applicable law.
 
This letter agreement may be signed and delivered by facsimile signature and
delivered electronically.
 
The undersigned understands that the Company and NIP are relying on this Lock-Up
Agreement in proceeding toward consummation of the Offering.  The undersigned
further understands that this Lock-Up Agreement is irrevocable and shall be
binding upon the undersigned heirs, legal representatives, successors and
assigns.
 
Very truly yours,
 


 
_________________________
Print Name:                      
 
 
 
3

--------------------------------------------------------------------------------